Citation Nr: 0738532	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-20 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by headaches and rhinitis.  

2.  Entitlement to service connection for a sleep disorder. 

3.  Entitlement to an initial rating in excess of 20 percent 
for cervical degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to March 
1979, May 1989 to September 1989, December 1990 to July 1991, 
and February 2002 to November 2002. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2005 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Columbia, South Carolina (hereinafter 
RO).  

In October 2007, a hearing was held before the Acting 
Veterans Law Judge signing this document, who was designated 
by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002).   


REMAND

The veteran testified at the hearing before the undersigned 
that his cervical degenerative disc disease has worsened 
since his most recent VA examination and expressed a 
willingness to attend another VA examination.  He also 
complained of increased neurological complications related to 
his cervical spine disability.  Such symptoms need to be 
bettered explored.

In October 2007, the veteran's representative submitted a 
statement which indicated that in addition to requesting 
another examination of the spine, the veteran wished to be 
afforded VA examinations to determine the etiology of 
rhinitis, a sleep disorder and headaches.  An October 2002 
service medical record reflected treatment for rhinitis and a 
sleep disorder, and it was contended at the October 2007 
hearing that the veteran has headaches in conjunction with 
rhinitis, with the veteran's representative indicating that 
he wished to "tie in" the matter of the veteran's headaches 
with rhinitis.  As such, the issues have been recharacterized 
as listed on the Title Page. 

With regard to the post-service evidence, there are recent 
treatment records reflecting treatment for an upper 
respiratory infection, headaches and insomnia.  One recent 
report reflects that Trazodone has been prescribed for 
insomnia, and Magnetic Resonance Imaging (MRI) studies of the 
brain in December 2004 and September 2007 have demonstrated 
nonspecific abnormalities.  A CT scan of the sinuses in 
August 2005 showed very mild mucosal thickening.  Thus, as 
the veteran contends that his cervical spine disorder has 
worsened since his most recent VA examination, and there is 
evidence of relevant in-service and post service treatment 
with respect to the disabilities for which service connection 
is claimed, the Board finds that additional VA examinations 
as described below are necessary in order to comply with the 
duty to assist provisions of the VCAA.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
development:  

1.  The veteran should be afforded 
appropriate VA examination(s) to 
determine the nature and etiology of any 
current disability manifested by rhinitis 
and headaches and insomnia.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims files 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  

Following a review of the service and 
post service medical records, the 
examiner must state whether there is a 50 
percent probability or greater (as likely 
as not) that any currently diagnosed 
disability manifested by rhinitis and 
headaches or a sleep disorder had its 
onset in service or is otherwise related 
to the veteran's active duty service.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.
 
2.  The RO should also schedule the 
veteran for a VA examination of his 
cervical spine.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests, including x-rays if 
indicated, should be conducted.  A 
rationale for any opinion expressed 
should be provided.

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected cervical 
degenerative disc disease.

The examiner should identify any 
orthopedic and neurological findings 
related to the service-connected 
disability and fully describe the extent 
and severity of those symptoms.

The examiner should document the number 
of weeks, if any, during the past 12 
months, that the veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician."

The examiner should conduct range of 
motion testing of the cervical spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare- 
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

If there would be additional loss of 
range of motion due to pain on repetitive 
use, the examiner is asked to quantify 
that additional loss of range of motion 
in degrees.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of these claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation must be obtained which 
shows that notice scheduling each 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.
 
4.  Thereafter, the claims must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

